Case 18-55697-lrc        Doc 213     Filed 07/19/19 Entered 07/19/19 15:59:06           Desc Main
                                     Document      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                              *
                                    *
CASSANDRA JOHNSON LANDRY.           *               Chapter 7
                                    *               Case No. 18-55697-lrc
                        Debtor,     *               Judge Lisa Ritchey Craig
____________________________________*
GEORGIA DEPARTMENT OF               *
COMMUNITY HEALTH,                   *
                                    *               Adv. No. 18-05340
                        Plaintiff,  *
v.                                  *
                                    *
CASSANDRA JOHNSON LANDRY,           *
                                    *
                        Defendant.  *

                           WITHDRAWAL OF MOTION TO
                      VOLUNTARILY DISMISS WITHOUT PREJUDICE

           COMES NOW, Plaintiff, the Georgia Department of Community Health, by and through

counsel, Christopher M. Carr, Attorney General for the State of Georgia, and hereby withdraws

its motion to voluntarily dismiss complaint as the motion was intended to be filed in the

adversary proceeding instead of in the underlying case.

              This 19th day of July, 2019.

                                             Respectfully submitted,

                                             CHRISTOPHER M. CARR               112505
                                             Attorney General

                                             W. WRIGHT BANKS, JR.          036156
                                             Deputy Attorney General

                                             JULIE ADAMS JACOBS             003595
                                             Senior Assistant Attorney General

                                             /s/ Whitney Groff                          .
                                             WHITNEY GROFF                 738079
                                             Assistant Attorney General

#1108188
Case 18-55697-lrc         Doc 213      Filed 07/19/19 Entered 07/19/19 15:59:06          Desc Main
                                       Document      Page 2 of 2


                                    CERTIFICATE OF SERVICE

           I do hereby certify that I have this day served a copy of Withdrawal of Motion to

Voluntarily Dismiss upon:

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

U.S. Trustee
Office of U.S. Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303


by electronic means and by depositing the same into the United States mail with appropriate first-

class postage affixed thereon.

           This the 19th day of July, 2019.

                                               /s/ Whitney Groff                     .
                                               WHITNEY GROFF                738079
                                               Assistant Attorney General




PLEASE ADDRESS ALL
COMMUNICATIONS TO:

WHITNEY GROFF
Assistant Attorney General
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 651-6107
Fax: (404) 657-3239
wgroff@law.ga.gov


#1108188
